UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6848


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DWAYNE PARHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:08-cr-00051-RLV-DCK-2; 5:11-cv-
00063-RLV)


Submitted:   December 6, 2011             Decided:   December 19, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Dwayne Parham, Appellant Pro Se.      Kelli Hamby Ferry,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcus       Dwayne    Parham       seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.          The   order     is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)           (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this     standard         by      demonstrating         that

reasonable       jurists       would     find      that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on     procedural        grounds,         the       prisoner     must

demonstrate      both      that    the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently          reviewed      the     record       and    conclude    that

Parham has not made the requisite showing.                        Accordingly, we deny

a    certificate     of      appealability       and     dismiss       the    appeal.       We

dispense     with     oral      argument      because       the       facts     and     legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3